Citation Nr: 0108387	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel





INTRODUCTION

This veteran served on active duty from December 1942 to 
December 1945.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a November 1999 rating decision 
that continued a noncompensable rating for the veteran's 
service-connected bilateral chronic externa otitis, and 
denied the veteran's claims for service connection for 
bilateral hearing loss and tinnitus.  The veteran expressed 
disagreement with the denial for service connection for 
bilateral hearing loss in January 2000.  A SOC was issued in 
March 2000.  In April 2000 he expressed his disagreement with 
the denial of his claim for service connection for tinnitus, 
and a SOC was issued later that month.  A substantive appeal 
of both issues was received in May 2000.


REMAND

In this case, the veteran is requesting service connection 
for bilateral hearing loss and tinnitus.  The veteran claims 
that both disorders are the result of exposure to noise in 
service.  Indeed, his service personnel records reflect that 
he served in an artillery unit and participated in the 
campaigns of Normandy, Northern France, Central Europe, 
Ardennes and Rhineland.  The veteran's service medical 
records that have been associated with the claims file show 
that when the veteran was examined for the purpose of 
induction, his whispered voice hearing was normal, 15/15, and 
later, in connection with discharge from service, the 
veteran's hearing was also normal, at 20/20.  His service 
medical records also show treatment for ear infections 
beginning in December 1943 and continuing to the time of 
discharge in December 1945.  The condition was diagnosed as 
bilateral chronic externa otitis and service connection was 
granted in 1951.

In June 1999, the veteran submitted a claim for a compensable 
rating for his service connected bilateral chronic externa 
otitis and for entitlement to service connection for 
bilateral hearing loss and tinnitus, claimed as due to noise 
exposure from heavy field artillery in service.  The RO 
continued the denial of a compensable rating for otitis and 
denied the service connection claims for bilateral hearing 
loss and tinnitus.

VA medical records from VA OPC Oakland Park reflect that in 
July 1998, as a result of the veteran's annual audiological 
evaluation, new hearing aids were ordered for him.  While 
these records show a diagnosis of "mild to moderate severe 
sensori-neural hearing loss similar to previous results," no 
opinion was offered by the audiologist regarding the etiology 
of the veteran's hearing loss.  In addition, no other 
audiological records showing previous results are associated 
with this claims file.

In connection with his VA 9 form, the veteran submitted a 
request for copies of his service records.  In this request, 
the veteran indicates he had requested these records from the 
RO previously, and they still had not been provided.  In a 
letter submitted directly to the Board in November 2000, the 
veteran again requested copies of his service records from 
South Hampton, England and Ft. Louis, WA.  In the event the 
veteran's request has not been complied with, the RO should 
attempt to obtain copies of the veteran's service personnel 
records and his service medical records and forward them to 
the veteran.  In the event that these records do not exist, 
the RO should certify its finding.

In general, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  For claims for service 
connection for hearing loss or impairment, VA has 
specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385 
(2000).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  
38 C.F.R. § 3.385 (2000).

The July 1998 audiological examination report indicates that 
the veteran meets the definition of a current bilateral 
hearing loss disability for VA service connection purposes, 
in that it appears from the graph of the audiogram that he 
has decibel levels of 40 or over in the frequencies 2000 and 
4000.  However, these records are still incomplete.  The 
examiner's notes refer to the visit as the veteran's 
"annual" audiological examination, yet previous examination 
reports have not been associated with the claims file.  
Moreover, in July 1998, the veteran was fitted for "new" 
hearing aids, yet no record of his prior hearing aid use is 
reflected in the claims file.  The Board believes that on 
remand the RO should attempt to obtain and associate with the 
claims file the veteran's private and VA audiological 
records.  The RO should then schedule the veteran for a VA 
audiological examination for rating purposes.  Likewise, an 
opinion should be obtained concerning the etiology of the 
veteran's hearing loss and tinnitus.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO should attempt to obtain and 
associate with the claims file all of the veteran's private 
and VA audiological records.  After this is completed, the RO 
should schedule the veteran for an examination for VA 
purposes to determine the extent of the veteran's hearing 
disabilities and to obtain an opinion on the etiology of his 
condition.  Additionally, in accordance with the veteran's 
request, and in the event the RO has not yet complied with 
this request, the RO should obtain copies of the veteran's 
service personnel records and service medical records and 
forward these copies to the veteran.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2. The RO should note the veteran's letter 
to VA received by the Board on November 
21, 2000 and, to the extent possible, 
assist the veteran in obtaining copies 
of the requested service medical and 
other records.

3. The RO should ask the veteran to 
identify any private and VA facilities 
where he has received audiological 
evaluations and treatment since his 
discharge from service.  After obtaining 
the appropriate authorizations, the RO 
should attempt to obtain and associate 
with the claims file copies of the 
medical records the veteran identified.

4. The RO should schedule the veteran for 
an audiological evaluation for rating 
purposes.  All tests deemed necessary by 
the examiner for diagnostic or other 
purposes must be conducted.  The 
examiner must render an opinion in the 
examination report as to whether the 
veteran's hearing loss and tinnitus is 
the result of noise exposure from his 
duties in an artillery unit in active 
service, and/or his service-connected 
bilateral chronic externa otitis.  (See 
38 C.F.R. §§ 3.303, 3.385 [2000]).  If 
the examiner is unable to render this 
opinion in terms of certainty, then he 
or she should express it in terms 
denoting a range of probability.  For 
example, stating that the current 
hearing loss and/or tinnitus "might 
be" or "could be" related to noise 
exposure or his chronic otitis is not as 
helpful to adjudicators as stating that 
it is "likely" or "very likely" or 
"unlikely" that the current hearing 
loss is related to noise exposure in 
service or to his chronic ear 
infections.  All clinical findings and 
reasoning, which form the basis of the 
opinion requested, should be clearly set 
forth.  The claims folder and a copy of 
this remand must be made available to 
the physician in order that he or she 
may fully review the veteran's service 
and medical history.  A notation to the 
effect that this record review took 
place should be included in the opinion.

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


